UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 PREVISTO INTERNATIONAL HOLDINGS INCORPORATED (Name of Issuer) Common stock (Title of Class of Securities) 74139V100 (CUSIP Number) Branden Burningham, Suite 205, 455 East 500 South, Salt Lake City, Utah, 84111 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 5, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. [] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See 240-13d-7 for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be ‘filed’ for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. :74139V100 1. Names of Reporting Persons.Randy Weston I.R.S. Identification Nos. of above person: 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions):PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e)N/A 6. Citizenship or Place of Organization:United States of America Number of Shares Beneficially Owned by Each Reporting Person with: 7. Sole Voting Power: 8. Shared Voting Power: N/A 9. Sole Dispositive Power: Shared Dispositive Power: N/A Aggregate Amount Beneficially Owned by Each Reporting Person: 7,500,000 shares of common stock Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)() Percent of Class Represented by Amount in Row (11): 96.02% Type of Reporting Person (See Instructions): IN As at Transaction No. of Securities Owned October 5, 2010 Opening balance. Acquired 3,500,000 common shares 3,500, 000 common shares December 7, 2010 Acquired 4,000,000 common shares 7,500,000 common shares Item 1.Security and Issuer This statement on Schedule 13D relates to the shares of Common Stock, par value of $0.001 per share (the “Common Stock”), ofPrevisto International Holdings, Inc. (formerly Health Anti-Aging Lifestyle Options, Inc.), a Utah corporation (the “Company”). The Company’s principal executive offices are located at 36 Palazzo Terrace, Henderson, Nevada, 89074. Item 2.Identity and Background (a) This statement is filed by Randy Weston (the “Reporting Person”). (b) Residence or Business address:36 Palazzo Terrace, Henderson, Nevada, 89074. (c) Present Principal Occupation or Employment: Consultant for Dynamic Airlines in Winston-Salem, North Carolina. Dynamic Airlines is a leading provider of innovative aviation solutions to government and commercial organizations worldwide. (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction subjecting him to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities law or finding any violation with respect to such laws. (f) Citizenship: American Item 3.Source and Amount of Funds or Other Consideration The Reporting Person acquired 3,500,000 shares of the Company’s common stock on October 5, 2010 in consideration of $3,500.00.The shares were acquired through a private placement pursuant to Section 4(2) of the Securities Act of 1933. On December 7, 2010 the Reporting Person acquired an additional 4,000,000 shares of the company’s common stock in consideration of $4,000.00.The shares were acquired through a private placement pursuant to Section 4(2) of the Securities Act of 1933. Item 4.Purpose of Transaction The Reporting Person acquired the shares for investment purposes only. There are no plans or proposals which, the reporting person may have which, relates to or would result in: (a) The acquisition by any person of additional securities of the issuer, or the disposition of securities of the issuer; (b) An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the issuer or any of its subsidiaries; (c) A sale or transfer of a material amount of assets of the issuer or any of its subsidiaries; (d) Any change in the present board of directors or management of the issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)Any material change in the present capitalization or dividend policy of the issuer; (f) Any other material change in the issuer’s business or corporate structure including but not limited to, if the issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by section 13 of the Investment Company Act of 1940; (g) Changes in the issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the issuer by any person; (h) Causing a class of securities of the issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) A class of equity securities of the issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; OR (j) Any action similar to any of those enumerated above. Item 5.Interest in Securities of the Issuer (a) The Reporting Person beneficially owns 7,500,000 shares of the Issuer’s common stock and therefore 96.02% of the Issuer’s total issued and outstanding shares. (b) The Reporting Person has sole voting power and dispositive power to the 7,500,000 shares he owns directly. (c) The Reporting Person has not engaged in any transactions relating to the Company’s securities during the past sixty days that are not reported in Item 1 and 3, above. (d) Except as described in this Schedule, no person has the power to direct the receipt of dividends on or the proceeds of sales of the common stock owned by the Reporting Person. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item 7. Material to be filed as Exhibits None. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 28th, 2011 /s/ RANDY WESTON Randy Weston
